DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 2, 6, 7, 18-21, 24-26, 30, 31, 47-49, 58, 60, 66, and 67 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 2/28/2020 and reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 18-21, 24-26, 30, 31, 47-49, 58, 60, 66, and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 30, and 58 all discuss “a shockwave generated by a second axisymmetric body”, the way that these claims are worded it is not clear if this second axisymmetric body is a separate discrete body from the first body or if the body makes up the lower half of the overall body.  Figures 2-15 all show a single body rather than a pair of discrete bodies, and the structure of figure 1 points to the second axisymmetric body being the structure of the lower surface that is attached to the upper surface to make up the whole aerodynamic body.  The claims are being examined under the interpretation that there is a single body with an upper and lower surface.  The claims should be rewritten to eliminate this uncertainty. 
Claims 2, 6, 7, 18-21, 24-26, 31, 47-49, 60, 66, and 67 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 25, 26, 30, 31, 58, and 60 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Global Security (https://www.globalsecurity.org/military/systems/aircraft/waverider.htm).
Regarding claim 1, Global Security teaches an aerodynamic body comprising: an upper surface comprising a first axisymmetric body (As can be seen in the figure below the upper surface is made of an axisymmetric body, and paragraph 1, lines 1-3 of the article); and a lower surface mated with the upper surface and comprising a waverider shape (The lower surface as seen in the figure below and paragraph 1, lines 1-3 of the article), wherein the waverider shape is derived from a shockwave generated by a second axisymmetric body (The lower surface as seen in the figure below and paragraph 1, lines 1-3 of the article).

    PNG
    media_image1.png
    374
    631
    media_image1.png
    Greyscale

Regarding claim 2, Global Security teaches the aerodynamic body of Claim 1, wherein the first axisymmetric body and the second axisymmetric body are concurrently selected to optimize a lift-to-drag ratio of the aerodynamic body at greater than supersonic speed and to optimize a volumetric efficiency of the aerodynamic body (Paragraph 2, lines 1-3, and Paragraph 9, lines 1-3 of the article).
Regarding claim 7, Global Security teaches the aerodynamic body of Claim 1, wherein the first axisymmetric body and the second axisymmetric body are different (As seen above in the figure).
Regarding claim 25, Global Security teaches the aerodynamic body of Claim 1, further comprising a leading edge (The leading edge as seen in the figures and Paragraph 1, lines 1-3), wherein the upper surface and the lower surface emanate from the leading edge and extend in an aft direction along a longitudinal axis of the aerodynamic body (The body as seen in the figures and Paragraph 1, lines 1-3). 
Regarding claim 26, Global Security teaches the aerodynamic body of Claim 25, wherein the leading edge is formed by a waverider-leading edge of the waverider shape (The leading edge as seen in the figures and Paragraph 1, lines 1-3).
Regarding claim 30, Global Security teaches an aerospace vehicle comprising: an upper surface comprising a first axisymmetric body (As can be seen in the figure above the upper surface is made of an axisymmetric body, and paragraph 1, lines 1-3 of the article); and a lower surface mated with the upper surface and comprising a waverider shape (The lower surface as seen in the figure above and paragraph 1, lines 1-3 of the article), wherein the waverider shape is derived from a shockwave generated by a second axisymmetric body (The lower surface as seen in the figure above and paragraph 1, lines 1-3 of the article).
Regarding claim 31, Global Security teaches the aerospace vehicle of Claim 30, wherein the first axisymmetric body and the second axisymmetric body are concurrently selected to optimize a lift-to-drag ratio of the aerospace vehicle at greater than supersonic speed and to optimize a volumetric efficiency of the aerospace vehicle (Paragraph 2, lines 1-3, and Paragraph 9, lines 1-3 of the article).
Regarding claim 58, Global Security teaches a method of making an aerodynamic body, the method comprising: forming an upper surface of the aerodynamic body (As can be seen in the figure above, and paragraph 1, lines 1-3 of the article), the upper surface comprising a first axisymmetric body (As can be seen in the figure above the upper surface is made of an axisymmetric body); forming a lower surface of the aerodynamic body (As can be seen in the figure above, and paragraph 1, lines 1-3 of the article), the lower surface comprising a waverider shape derived from shockwave generated by a second axisymmetric body (The lower surface as seen in the figure above and paragraph 1, lines 1-3 of the article); and mating the upper surface and the lower surface (The system as seen in the figure above and paragraph 1, lines 1-3 of the article).
Regarding claim 60, Global Security teaches the method of Claim 58, further comprising: selecting the first axisymmetric body and the second axisymmetric body to optimize a lift-to-drag ratio of the aerodynamic body and to optimize a volumetric efficiency of the aerodynamic body (Paragraph 2, lines 1-3, and Paragraph 9, lines 1-3 of the article).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Global Security (https://www.globalsecurity.org/military/systems/aircraft/waverider.htm) in view of Schafroth (PGPub #2007/0170309).
Regarding claim 6, Global Security teaches the aerodynamic body of Claim 1, but does not teach that the first axisymmetric body and the second axisymmetric body are the same.  However, Schafroth does teach that the first axisymmetric body and the second axisymmetric body are the same (Paragraph 55, lines 1-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second bodies be symmetric because Global Securities and Schafroth are both aerodynamic bodies that can interact with shocks.  The motivation for having the first and second bodies be symmetric is that it helps to minimize drag.
Claims 18, 47, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Global Security (https://www.globalsecurity.org/military/systems/aircraft/waverider.htm) in view of Reeves (US #6,398,158).
Regarding claim 18, Global Security teaches the aerodynamic body of Claim 1, but does not teach that each one of the first axisymmetric body and the second axisymmetric body is an ogive.  However, Reeves does teach that each one of the first axisymmetric body and the second axisymmetric body is an ogive (Column 5, lines 4-23).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second bodies be an ogive because Global Security and Reeves are aerodynamic bodies that can interact with shocks.  The motivation for having the first and second bodies be an ogive is that it helps streamline the body and reduce drag.
Regarding claim 47, Global Security teaches the aerospace vehicle of Claim 30, but does not teach that each one of the first axisymmetric body and the second axisymmetric body is an ogive.  However, Reeves does teach that each one of the first axisymmetric body and the second axisymmetric body is an ogive (Column 5, lines 4-23).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second bodies be an ogive because Global Security and Reeves are aerodynamic bodies that can interact with shocks.  The motivation for having the first and second bodies be an ogive is that it helps streamline the body and reduce drag.
Regarding claim 66, Global Security teaches the method of Claim 58, but does not teach selecting each one of the first axisymmetric body and the second axisymmetric body to be an ogive.  However, Reeves does teach selecting each one of the first axisymmetric body and the second axisymmetric body to be an ogive (Column 5, lines 4-23).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second bodies be an ogive because Global Security and Reeves are aerodynamic bodies that can interact with shocks.  The motivation for having the first and second bodies be an ogive is that it helps streamline the body and reduce drag.
Claims 19-21, 48, 49, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Global Security (https://www.globalsecurity.org/military/systems/aircraft/waverider.htm) in view of Cary et al. (PGPub #2016/0252334).
Regarding claim 19, Global Security teaches the aerodynamic body of Claim 1, but does not teach that each one of the first axisymmetric body and the second axisymmetric body is a power series shape.  However, Cary does teach that each one of the first axisymmetric body and the second axisymmetric body is a power series shape (Paragraph 19, lines 1-14, this teaches that an aerodynamic body can have its shape defined by a power-law series).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bodies defined by a power series shape because Global Security and Cary are aerodynamic bodies that can interact with shocks.  The motivation for having the bodies defined by a power series shape is that it helps to provide an optimal shape for a given bluntness.
Regarding claim 20, Global Security as modified by Cary teaches the aerodynamic body of Claim 19, wherein: the first axisymmetric body comprises a first power-series exponent (Any body whose shape is defined by a power series will inherently have a power series exponent); and the second axisymmetric body comprises a second power-series exponent (Any body whose shape is defined by a power series will inherently have a power series exponent).
Regarding claim 21, Global Security as modified by Cary teaches the aerodynamic body of Claim 20, wherein the first power-series exponent and the second power-series exponent are different (As can be seen in the figures of Global Security the two bodies have different shapes, and if the two different shapes are defined by a power series as taught by Cary then they would inherently have different exponents).
Regarding claim 48, Global Security teaches the aerospace vehicle of Claim 30, but does not teach that each one of the first axisymmetric body and the second axisymmetric body is a power series shape.  However, Cary does teach that each one of the first axisymmetric body and the second axisymmetric body is a power series shape (Paragraph 19, lines 1-14, this teaches that an aerodynamic body can have its shape defined by a power-law series).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bodies defined by a power series shape because Global Security and Cary are aerodynamic bodies that can interact with shocks.  The motivation for having the bodies defined by a power series shape is that it helps to provide an optimal shape for a given bluntness.
Regarding claim 49, Global Security as modified by Cary teaches the aerospace vehicle of Claim 48, wherein: the first axisymmetric body comprises a first power-series exponent (Any body whose shape is defined by a power series will inherently have a power series exponent); and the second axisymmetric body comprises a second power-series exponent (Any body whose shape is defined by a power series will inherently have a power series exponent).
Regarding claim 67, Global Security teaches the method of Claim 58, but does not teach selecting each one of the first axisymmetric body and the second axisymmetric body to be a power series shape.  However, Cary does teach selecting each one of the first axisymmetric body and the second axisymmetric body to be a power series shape (Paragraph 19, lines 1-14, this teaches that an aerodynamic body can have its shape defined by a power-law series).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bodies defined by a power series shape because Global Security and Cary are aerodynamic bodies that can interact with shocks.  The motivation for having the bodies defined by a power series shape is that it helps to provide an optimal shape for a given bluntness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Global Security (https://www.globalsecurity.org/military/systems/aircraft/waverider.htm) as modified by Cary et al. (PGPub #2016/0252334) as applied to claim 20 above, and further in view of Schafroth (PGPub #2007/0170309).
Regarding claim 24, Global Security as modified by Cary teaches the aerodynamic body of Claim 20, but does not teach that the first power-series exponent and the second power-series exponent are the same.  However, Schafroth does teach that the first axisymmetric body and the second axisymmetric body are the same (Paragraph 55, lines 1-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second bodies be symmetric because Global Securities and Schafroth are both aerodynamic bodies that can interact with shocks.  The motivation for having the first and second bodies be symmetric is that it helps to minimize drag.  
While these references do not explicitly teach that the first power-series exponent and the second power-series exponent are the same, they do teach a symmetric aerodynamic body whose shape is defined by a power series and it would be inherent for the two bodies to have the same exponent when they have the same shape because the same power series is used to determine the shape of the bodies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647